DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 12, and 15 are directed to a pressing step that was part of a species directed to compression molding claimed and patented in the parent application, but the step of pressing is contradictory to the independent claims in the instant application.  Claims 1 and 10 recite “enclosing” a sheet within a mold and claim 14 similarly recites that the sheet is “enclosed” within a mold.  However, when the sheet is “enclosed”, it is unclear how it can be further pressed into the liquid resin when it is present on a mold surface and enclosed within a mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Retief (WO 2007144716) in view of Sandman (US 4,689,275).
As to claim 1, Retief teaches a method of making a friction enhanced tray (page 1, line 24) in an injection molding apparatus comprising: 
placing an insert on a first half of a mold of the injection molding apparatus (page 5, lines 7-11); 
enclosing the insert by bringing a second half of the mold against the first half of the mold, the first and second halves of the mold forming a completed mold tool (inherent or obvious in injection molding (page 5, lines 11-15); 
injecting a liquid interstitial resin into the completed mold tool (page 5, lines 10-15); 
forming a tray around the insert within the completed mold tool (page 5, lines 20-26 and Figs. 1-4); 
forming an inner support structure in the tray (Fig. 1, item 1).
Retief is silent to defining a textured relief within a surface of the insert (claim 1) and .  
Sandman teaches a thermoplastic polyurethane as an insert in a molded article (2:5-25) with a defined texture within the surface of the insert (3:44).
It would have been prima facie obvious to incorporate the Sandman insert into Retief because (a) Retief teaches/suggests a polyurethane slip resistant surface (Abstract), and Sandman provides a polyurethane skid/slip resistant surface within the scope of Retief’s teaching/suggestion, or (b) one would have recognized the Sandman polyurethane insert to be an obvious interchangeable substitute for the polyurethane insert already taught by Retief.
As to claims 6-7, the placement of Retief’s insert on the injection mold and injection around the insert combined with Sandman’s TPU insert meet these claims.  As to claim 9, Retief provides an asymmetric texture (squares).  While Sandman does not show the embossed surface in any figure, the embossed surface would inherently comprise either embossed protrusions or indentations, and the area around those features would provide the other of indentations or protrusions.
As to claim 10, Retief teaches a method of making a friction enhanced tray (page 1, line 24) in an injection molding apparatus comprising: 
placing an insert on a first half of a mold of the injection molding apparatus (page 5, lines 7-11); 
enclosing the insert by bringing a second half of the mold against the first half of the mold, the first and second halves of the mold forming a completed mold tool (inherent or obvious in injection molding (page 5, lines 11-15); 
injecting a liquid interstitial resin into the completed mold tool (page 5, lines 10-15) to form a tray around the insert within the completed mold tool (page 5, lines 20-26 and Figs. 1-4); 
defining an asymmetric texture across the insert (Figs. 1-2, squares);
defining an inner support structure in the tray circumferentially around the insert (Fig. 1, item 1)
defining a shaped smooth boundary portion between the insert and the inner support structure (Figs. 1, 3, and 4).
Retief is silent to defining a textured relief comprising protrusions and indentations across a surface of a TPU insert.  
Sandman teaches a thermoplastic polyurethane as an insert in a molded article (2:5-25) with a defined texture on the insert (3:44).  While Sandman does not show the embossed surface in any figure, the embossed surface would inherently comprise either embossed protrusions or indentations, and the area around those features would provide the other of indentations or protrusions.
It would have been prima facie obvious to incorporate the Sandman insert into Retief because (a) Retief teaches/suggests a polyurethane slip resistant surface (Abstract), and Sandman provides a polyurethane skid/slip resistant surface within the scope of Retief’s teaching/suggestion, or (b) one would have recognized the Sandman polyurethane insert to be an obvious interchangeable substitute for the polyurethane insert already taught by Retief.
As to claim 11, the placement of Retief’s insert on the injection mold and injection around the insert combined with Sandman’s TPU insert meet these claims.  As to claim 13, the Sandman TPU insert has a thickness up to 0.005 inches (3:47), and may be embossed (3:44).  While Sandman does not specifically teach the indentation depth, since Sandman teaches that the embossed surface improves contact under wet conditions (3:43-45) one of ordinary skill in the art would have found it prima facie obvious to arrive at the claimed indentation depth by optimizing the wet contact behavior.
As to claim 14, Retief teaches a method of making a friction enhanced tray (page 1, line 24) in an injection molding apparatus comprising: 
placing an insert on top of a first half of a mold of the injection molding apparatus (page 5, lines 7-11); 
enclosing the insert by bringing a second half of the mold against the first half of the mold, the first and second halves of the mold forming a completed mold tool (inherent or obvious in injection molding (page 5, lines 11-15); 
injecting a liquid interstitial resin into the completed mold tool (page 5, lines 10-15);
integrally bonding the insert to the tray within the mold tool (page 5, lines 20-26 and Figs. 1-4); 
defining an asymmetric texture across the insert (Figs. 1-2, squares);
defining an inner support structure in the tray circumferentially around the insert (Fig. 1, item 1)
defining a shaped smooth boundary portion between the insert and the inner support structure (Figs. 1, 3, and 4).
Retief is silent to defining a textured relief comprising protrusions and indentations across a surface of a TPU insert.  
Sandman teaches a thermoplastic polyurethane as an insert in a molded article (2:5-25) with a defined texture on the insert (3:44).  While Sandman does not show the embossed surface in any figure, the embossed surface would inherently comprise either embossed protrusions or indentations, and the area around those features would provide the other of indentations or protrusions.
It would have been prima facie obvious to incorporate the Sandman insert into Retief because (a) Retief teaches/suggests a polyurethane slip resistant surface (Abstract), and Sandman provides a polyurethane skid/slip resistant surface within the scope of Retief’s teaching/suggestion, or (b) one would have recognized the Sandman polyurethane insert to be an obvious interchangeable substitute for the polyurethane insert already taught by Retief.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Retief (WO 2007144716) in view of Sandman (US 4,689,275) and further in view of Tolson (US 4,856,704).
As to claims 3-5, Retief and Sandman teach an insert (see rejection of claim 1) but are silent to the inner support structure with a raised edge around the circumference of the insert (claim 3), a protrusion around the insert (claim 4), and a shaped smooth boundary around the textured relief and beneath the inner support structure (claim 5).
Tolson teaches an inner support structure protrusion (30, 31) around the lower surface of an article (22).  Beneath the inner support structure (30, 31) and beside the lower surface (22) there is a shaped smooth boundary portion.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Tolson feature into the modified Retief article as an obvious improvement in order to permit for easy stacking and transport and increased rigidity (2:18-34).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Retief (WO 2007144716) in view of Sandman (US 4,689,275) and further in view of Nurnberg (US 20160347010, priority to DE 102015209797.8).
As to claims 2, Retief and Sandman are forming a textured relief by impressing the first half of the mold into the surface of the insert.
Nurnberg teaches that negative pressure applied to a sheet placed in a mold causes the sheet to assume the texture of the mold part used ([0038]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Nurnberg into the modified Retief process because Sandman teaches/suggests a textured insert sheet and Nurnberg provides a process within the scope of that suggestion for mold a texture into the surface of an insert sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742